Citation Nr: 1821401	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  15-41 003A	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) from the RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA purposes.

2.  The Veteran has a left ear hearing loss disability, suffered exposure to acoustic trauma, and has competently and credibly shown continuity of symptoms.

3.  The Veteran has tinnitus, suffered exposure to acoustic trauma, and has competently and credibly shown continuity of symptoms.

4.  The Veteran has degenerative disc disease (arthritis) of the lumbar spine, suffered a back injury during active duty, and has competently and credibly shown continuity of symptoms.


CONCLUSIONS OF LAW

1.  The threshold criteria to establish entitlement to service connection for a right ear hearing loss disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).

2.  The criteria to establish entitlement to service connection for a left ear hearing loss disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).
3. The criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

4.  The criteria to establish entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for right ear hearing loss, left ear hearing loss, tinnitus, and lumbar spine disabilities.  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C. § 1110 (2012); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of a current disability, there can be no valid claim for service connection).  

Service connection for right ear hearing loss

As a preliminary matter, the Board observes that the Veteran's representative suggested that the negative nexus opinion provided by the July 2013 VA examiner was inadequate to fairly adjudicate the claim.  See Appellate Brief, 6 (Mar. 26, 2018).  Notably, evidence of a current disability is a threshold requirement for any service connection claim.  See Brammer, 3 Vet. App. at 225.  Thus, when evidence of a current disability is absent, the Board will not shift its analysis to the remaining questions of incurrence or nexus.

Although the evidence of record indicates that the Veteran has right ear hearing loss, he has not been diagnosed with a right ear hearing loss disability during the pendency of his claim.  Compare VA Examination, 3-6 (July 12, 2013), with 38 C.F.R. § 3.385 (2017).  Absent evidence of a current disability, the threshold service connection element has not been satisfied and the claim must be denied.  See Brammer, 3 Vet. App. at 225. 

Service connection for left ear hearing loss

The Veteran has a left ear hearing loss disability and suffered exposure to acoustic trauma during active duty service; this satisfies the first two service connection elements.  See 38 C.F.R. § 3.385 (2017); Shedden, 381 F.3d at 1167.  Regarding the final element of causation, the Board observes that as an organic disease of the nervous system, the Veteran's diagnosis of left ear sensorineural hearing loss allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Affording the Veteran the benefit of the doubt, his competent and credible statements, augmented by his submitted medical records, adequately establish causation in this case; thus, the criteria to establish service connection for a left ear hearing loss disability are met.  See Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1335; Gilbert, 1 Vet. App. at 53.

Service connection for tinnitus

The Veteran has tinnitus and suffered exposure to acoustic trauma during active duty service; this satisfies the first two service connection elements.  See Shedden, 381 F.3d at 1167; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Regarding the final element of causation, the Board observes that as an organic disease of the nervous system, the Veteran's diagnosis of tinnitus allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See Walker, 708 F.3d at 1335.  Affording the Veteran the benefit of the doubt, his competent and credible statements, augmented by his submitted medical records, adequately establish causation in this case; thus, the criteria to establish service connection for tinnitus are met.  See Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1335; Gilbert, 1 Vet. App. at 53.



Service connection for a lumbar spine disability

The Veteran has arthritis of the lumbar spine and he sought treatment for back pain during active duty service; this satisfies the first two service connection elements.  Regarding the final element of causation, the Board observes that the Veteran's diagnosis of arthritis allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See Walker, 708 F.3d at 1335.  Affording him the benefit of the doubt, his competent and credible statements, augmented by his submitted treatment records, adequately establish causation in this case; thus, the criteria to establish service connection for a lumbar spine disability are met.  Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1335; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a lumbar spine disability is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


